The petitioner, Cal Gower, filed in this court a verified petition, wherein he alleges that he is unlawfully imprisoned in the county jail of Atoka county, by the sheriff of said county, having been committed after a preliminary examination to answer the district court on a charge of murder, and further alleging that he is not guilty of murder, and that the proof of his guilt is not evident, nor the presumption thereof great. Since the filing of the petition, his counsel of record has moved the court to dismiss the cause. In conformity to said motion, the cause is dismissed. *Page 46